Foster, J.
(dissenting). I dissent from the opinion for affirmance and vote to reverse and dismiss the complaint. Plaintiff wife was not a stranger but an active participant in the management of the affairs of the corporate defendant. Not only was she a member of the board of managers, a position analogous to that of a director, and a member of the executive committee, but she was also a general officer, a vice-president of the corporation. If notice to the superintendent of a defective condition was notice to the corporation it was also notice to the general officers at least. If failure to repair was negligence on the part of the corporation it was also negligence on the part of its general officers at least, and plaintiff was one of them. It would not seem that responsibility for corporate management on the part of officers can be divided up so that one became responsible for a post, another for a floor and another for something else. Duties in this regard may be delegated of course, but responsibility should remain whole and indivisible. One officer should not be permitted to recover for failure to perform a duty that was a responsibility of all.
Judgments and orders appealed from affirmed, with one bill of costs.